NO. COA 13-1107

NORTH CAROLINA COURT OF APPEALS

Fi1ed: 1 Ju1y 2014

In the Matter of the Appea1 of:

Becky King Properties, LLC from
the decision of the Brunswick
County Board of Equa1ization and
Review Concerning the Va1uation
And Taxation of Rea1 Property for
Tax Year 2012

In the Matter of the Appea1 of:
Coasta1 Communities at Seawatch,
LLC from the decision of the
Brunswick County Board of
Equa1ization and Review
Concerning the Va1uation and
Taxation of Rea1 Property for Tax
Year 2012

In the Matter of the Appea1 of:
Coasta1 Communities at Ocean
Ridge P1antation, LLC from the
Decision of the Brunswick County
Board of Equa1ization and Review
Concerning the Va1uation and
Taxation of Rea1 Property for Tax
Year 2012

In the Matter of the Appea1 of:
Coasta1 Communities Deve1opment,
LLC from the decision of the
Brunswick County Board of
Equa1ization and Review
Concerning the Va1uation and
Taxation of Rea1 Property for Tax
Year 2012

From the North Caro1ina
Property Tax Commission
12 PTC 1074

From The North Caro1ina
Property Tax Commission
12 PTC 1075

From The North Caro1ina
Property Tax Commission
12 PTC 1076

From the North Caro1ina
Property Tax Commission
12 PTC 1077

In the Matter of the Appea1 of:
Coasta1 Deve1opment & Rea1ty
Bui1der, LLC from the decision of
the Brunswick County Board of
Equa1ization and Review
Concerning the Va1uation and
Taxation of Rea1 Property for

Tax Year 2012

In the Matter of the Appea1 of:
Drewmark Investments, LLC from the
decision of the Brunswick County
Board of Equa1ization and

Review Concerning the Va1uation
and Taxation of Rea1 Property for
Tax Year 2012

In the Matter of the Appea1 of:
Eag1e Point, LLC from the
decision of the Brunswick County
Board of Equa1ization and

Review Concerning the Va1uation
and Taxation of Rea1 Property for
Tax Year 2012

In the Matter of the Appea1 of:
Eastern Caro1ina’s Construction &
Deve1opment, LLC from the
decision of the Brunswick County
Board of Equa1ization and

Review Concerning the Va1uation
and Taxation of Rea1 Property for
Tax Year 2012

In the Matter of the Appea1 of:
Georgetown Land & Timber, LLC
from the decision of the

From The North Caro1ina
Property Tax Commission
12 PTC 1079

From The
Property
12

From The
Property
12

From The
Property
12

From The

North Caro1ina
Tax Commission
PTC 1080

North Caro1ina
Tax Commission
PTC 1081

North Caro1ina
Tax Commission
PTC 1082

North Caro1ina

Brunswick County Board of
Equa1ization and Review
Concerning the Va1uation and
Taxation of Rea1 Property for
Tax Year 2012

In the Matter of the Appea1 of:
MAS Properties, LLC from the
decision of the Brunswick County
Board of Equa1ization and

Review Concerning the Va1uation
and Taxation of Rea1 Property for
Tax Year 2012

In the Matter of the Appea1 of:
McDona1d Deve1opment Associates,
LLC from the decision of the
Brunswick County Board of
Equa1ization and

Review Concerning the Va1uation
and Taxation of Rea1 Property for
Tax Year 2012

In the Matter of the Appea1 of:
Ocean Is1e Pa1ms, LLC from the
decision of the Brunswick County
Board of Equa1ization and

Review Concerning the Va1uation
and Taxation of Rea1 Property for
Tax Year 2012

In the Matter of the Appea1 of:
Pointe West, LLC from the
decision of the Brunswick County
Board of Equa1ization and

Review Concerning the Va1uation
and Taxation of Rea1 Property for
Tax Year 2012

In the Matter of the Appea1 of:

Property
12

From The
Property
12

From The
Property
12

From The
Property
12

From The
Property
12

Tax Commission
PTC 1083

North Caro1ina
Tax Commission
PTC 1084

North Caro1ina
Tax Commission
PTC 1085

North Caro1ina
Tax Commission
PTC 1086

North Caro1ina
Tax Commission
PTC 1087

_4_

Remuda Run, LLC from the decision
of the Brunswick County Board of
Equa1ization and Review
Concerning the Va1uation and
Taxation of Rea1 Property for

Tax Year 2012

In the Matter of the Appea1 of:
Rivers Edge Go1f C1ub &
P1antation, LLC from the decision
of the Brunswick County Board of
Equa1ization and Review
Concerning the Va1uation and
Taxation of Rea1 Property for

Tax Year 2012

In the Matter of the Appea1 of:
SeaScape at Ho1den P1antation, LLC
from the decision of the

Brunswick County Board of
Equa1ization and Review

Concerning the Va1uation and
Taxation of Rea1 Property for

Tax Year 2012

In the Matter of the Appea1 of:
Seawatch at Sunset Harbor, LLC
from the decision of the
Brunswick County Board of
Equa1ization and Review
Concerning the Va1uation and
Taxation of Rea1 Property for
Tax Year 2012

In the Matter of the Appea1 of:
Wi11iam E. Saunders Jr., Trustee
from the decision of the Brunswick
County Board of Equa1ization and
Review Concerning the Va1uation
and Taxation of Rea1 Property for
Tax Year 2012

From The
Property
12

From The
Property
12

From The
Property
12

From The
Property
12

From The
Property
12

North Caro1ina
Tax Commission
PTC 1088

North Caro1ina
Tax Commission
PTC 1089

North Caro1ina
Tax Commission
PTC 1090

North Caro1ina
Tax Commission
PTC 1091

North Caro1ina
Tax Commission
PTC 1092

Appeal by Brunswick County from orders entered by the Property
Tax Commission on 17 May 2013. Heard in the Court of Appeals 4

March 2014.

Elaine Jordan for taxpayer-appellees.

Parker Poe Adams & Bernstein LLP, by Charles C. Meeker and

Jamie S. Schwedler and Office of County Attorney, by Bryan W.

Batton for defendant-appellant.

STEELMAN, Judge.

where the County appeals from interlocutory orders of the
Property Tax Commission, its appeals must be dismissed. Appeals
from_ the Commission are not subject to a “substantial riqht”
exception, and the County’s contentions that the Commission lacked
subject matter jurisdiction to enter the orders, and that the
orders are therefore void, do not create a right to immediate
review of the orders.

l. Factual and Procedural Background

In 2012 appellant Brunswick County (“County”) conducted a
revaluation of real property in the county for purposes of
establishing ad valorem property tax assessments. Following the
revaluation, taxpayers Becky King Properties, LLC; Coastal
Communities at Seawatch, LLC; Coastal Communities at Ocean Ridge

Plantation, LLC; Coastal Communities Development, LLC; Coastal

_6_

Development & Realty Builder, LLC; Drewmark lnvestments, LLC;
Eagle Point, LLC; Eastern Carolina’s Construction & Development,
LLC; Georgetown Land & Timber, LLC; MAS Properties, LLC; McDonald
Development Associates, LLC; Ocean lsle Palms, LLC; Pointe West,
LLC; Remuda Run, LLC; Rivers Edge Golf Club & Plantation, LLC;
SeaScape at Holden Plantation, LLC; Seawatch at Sunset Harbor,
LLC; and william E. Saunders Jr., Trustee (collectively,
Taxpayers) appealed to the Brunswick County Board of Equalization
and Review. ln early July 2012 the Board of Equalization and Review
mailed decisions to Taxpayers, denying their appeals. On 1 August
2012 Taxpayers sent notices of appeal to the North Carolina
Property Tax Commission (“Commission”) via United Parcel Service
Next Day Air. Commission received Taxpayers’ notices of appeal on
2 August 2012.

On 13 August 2012 County filed motions to dismiss Taxpayers’
appeals to Commission for failure to file their appeals in a timely
manner. N.C. Gen. Stat. § 105-290(e) requires that a notice of
appeal “from a board of equalization and review shall be filed
with the Property Tax Commission within 30 days after the date the
board mailed a notice of its decision to the property owner.”
County asserted that Taxpayers filed their notices of appeal on
the 31“ day and thus failed to comply with the 30 day reguirement.

On 19 October 2012 Commission conducted a hearing on County’s